SCHEDULE A to the Investment Advisory Agreement (as amended on September 19, 2013 and effective as to the Orinda SkyView Multi-Manager Hedged Equity Fund and Orinda SkyView Macro Opportunities Fund as of January 1, 2014) Series or Fund of Advisors Series Trust Annual Fee Rate Orinda SkyView Multi-Manager Hedged Equity Fund 1.96% of the first $1 billion of the Fund’s average daily net assets; 1.91% thereafter. Orinda SkyView Macro Opportunities Fund 1.96% of the Fund’s average daily net assets Orinda Income Opportunities Fund 1.00% of the Fund’s average daily net assets ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess Name:Douglas G. Hess Title: President ORINDA ASSET MANAGEMENT, LLC By: /s/ Craig M. Kirkpatrick Name:Craig M. Kirkpatrick Title:President
